Citation Nr: 1214565	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  03-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for lumbar strain with degenerative disc disease at L4-5, prior to September 26, 2003.

2.  Entitlement to an increased rating in excess of 20 percent for lumbar strain with degenerative disc disease at L4-5, from September 26, 2003.

3.  Entitlement to a separate rating for radiculopathy of the right lower extremity.

4.  Entitlement to an increased rating in excess of 50 percent for psoriasis, prior to August 30, 2002, and currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in September 2002 and April 2003 of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

During the pendency of the appeal, a February 2004 RO decision granted an increased 20 percent rating for lumbar strain, with degenerative disc disease at L4-L5 (formerly characterized as lumbar strain), effective from September 26, 2003 based on then-recent revisions to VA's Schedule for Rating Disabilities ("Schedule"). The claim for a higher evaluation remains on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). In March 2004, the Veteran filed a Notice of Disagreement (NOD) requesting an earlier effective date for assignment of a 20 percent rating. Essentially, the Veteran's argument is that he should have received a higher disability rating, and that any such rating should be effective as of the date of his claim. His argument is squarely premised on the holdings in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) regarding consideration of "staged ratings," with inquiry of the severity of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time is warranted. 

In April 2006, the Board issued a decision denying the claim for increased rating for the lumbar spine disability, but awarded the maximum schedular evaluation for psoriasis of 60 percent under the rating criteria that became effective on August 30, 2002. A 50 percent rating for psoriasis remained in effect for the time period prior to August 30, 2002, which was the maximum schedular evaluation at that time. 

The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court). The parties submitted a Joint Motion for Partial Remand in July 2007, directing that VA consider and adjudicate the matter of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1)  for the claims under review, in addition to under the applicable schedular criteria. The Court granted the motion in an Order dated that same month, and returned the case to the Board. 

The Veteran is in receipt of a total disability rating based on individual unemployability, effective November 14, 2002. An April 2008 RO rating decision (issued by the Appeals Management Center (AMC)) granted entitlement to a TDIU, effective November 14, 2002. This award does not render moot the possibility of higher ratings for lumbar strain or psoriasis on either a schedular or extraschedular basis, because a 100 percent rating for a service-connected disability would constitute the greater benefit, and because the November 14, 2002 effective date of the total disability evaluation is after submission of the Veteran's July 2002 claim for an increased rating for a back disorder. See Roberson v. Principi, 251 F.3d 1378, 1383   (Fed. Cir. 2001).

This case was previously before the Board in June 2009 and November 2010 and was remanded for additional development.  The RO has complied with the remand directives.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's lumbar strain is characterized by MRI evidence of degenerative disc disease at L4-5, limitation of forward flexion to 75 degrees and extension to 35 degrees, each with "mild" pain on motion, right lateral bending to 40 degrees, without pain, and left lateral bending to 20 degrees, with pain, no tenderness or muscle spasm, no neurological findings, full lower extremity strength, intact reflexes, normal sensation, and no radicular pain. 

2.  From September 26, 2003, the Veteran's lumbar strain is characterized by MRI evidence of degenerative disc disease at L4-5, forward flexion to 50 degrees, extension to 25 degrees, with right lateral bending to 30 degrees and left lateral bending to 15 degrees, with mild complaints of pain, but without muscle spasm, muscle tenderness, negative neurologic findings, no ankylosis and no radiculopathy. 

3.  The Veteran has mild incomplete paralysis of the right leg.

4.  Prior to August 30, 2002, the Veteran's psoriasis was assigned a 50 percent rating, the maximum rating authorized under Diagnostic Code 7816; and beginning August 30, 2002 is assigned a 60 percent rating, the maximum rating authorized by revised schedular provisions. 

5.  The record does not reflect that the Veteran has experienced hospitalization or that his disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1. Prior to September 26, 2003, the criteria for an evaluation in excess of 10 percent for lumbar strain are not met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292 and 5295 (2002). 

2. From September 26, 2003, the criteria for an evaluation in excess of 20 percent for lumbar strain, with degenerative disc disease at L4-5, are not met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011). 

3. The criteria for a rating of 10 percent for mild incomplete paralysis of the right leg are approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 8520 (2011).

4.  Prior to August 30, 2002, there is no legal basis for the assignment of a schedular evaluation in excess of 50 percent for psoriasis, or for the assignment of greater rating than 60 percent beginning August 30, 2002 and no criterion for a higher rating on any other basis is met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2002) and (2011). 

5.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used its Schedule that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in July 2002, December 2002, April 2004, and March 2006 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Before the Court and then represented by legal counsel, the Veteran had argued that VA, including the Board, was obligated to consider the provisions of 38 C.F.R. § 3.321(b)(1) regarding extraschedular ratings when presenting interference with employment. Towards development of his assertion, in its remands the Board directed that the Veteran's employment records from his work in a shipyard be obtained. These records were received and are now in the claims folder. 

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in June 2000, August 2002, December 2003, February 2008, and January 2010.  The Veteran nor his previous representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule.  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).



Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

Lumbar strain

The Veteran contends that his low back disability is more severe than the assigned ratings reflect and that he is entitled to increased ratings since the inception of his claim.  As the preponderance of the evidence does not show that the Veteran's symptoms meet or approximate the criteria for increased ratings in accordance with the Schedule, the Veteran's claims are denied.  

However, as the evidence shows that the Veteran experiences mild neurological symptoms to his right lower extremity as a result of his back disorder, a separate 10 percent rating is granted.  38 C.F.R. § 4.71a, Diagnostic Code 5237, note 1; Diagnostic Code 8520. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement. 38 C.F.R. § 4.45. 

Degenerative arthritis, if established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Additionally, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a, Plate V; see also, Note (2), 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243. 

The criteria for an evaluation in excess of 10 percent are not met under pertinent laws and regulations in effect prior to September 26, 2003, as detailed below. 

Under Diagnostic Code 5292, in effect prior to September 23, 2002, a 10 percent rating is assigned for slight limitation of motion of the lumbar spine. A 20 percent rating is assigned for moderate limitation of lumbar spine motion. The next higher rating of 40 percent is assigned for severe limitation of lumbar spine motion. 38 C.F.R. § 4.71a. 

The words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6. The use of descriptive terminology such as "mild" by medical examiners, although relevant, is not dispositive of an issue. All evidence must be evaluated. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

Under Diagnostic Code 5295, in effect prior to September 23, 2002, pertaining to lumbosacral strain, a 10 percent rating may be assigned with characteristic pain on motion. A 20 percent rating may be assigned when there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position. A 40 percent rating is assignable for severe lumbosacral strain, "with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion." 38 C.F.R. § 4.71a, Diagnostic Code 5295. 

In a VA examination report of August 2002 and VA out-patient treatment records, the Veteran's lumbar spine disability included no evidence of arthritis on x-ray, magnetic resonance imaging (MRI), or computerized tomography (CT) scans (May 2002).  These tests revealed degenerative disc disease of the L4-5 disc space, with minimal disc bulging at L4-5 and L5-S1. On VA examination in August 2002, the Veteran reported low back pain with bending or lifting, particularly on the left side. The Veteran had a normal gait, and range of motion testing revealed forward flexion to 75 degrees and extension to 35 degrees, with "mild" pain on motion. The Veteran also had right lateral bending to 40 degrees and left lateral bending to 20 degrees, with pain on left later bending only. The examiner found no tenderness of muscle spasm on examination. Neurological testing was within normal limits, with 5/5 strength testing of the lower extremities, and intact reflexes and sensation.  Radicular pain testing was negative. The diagnosis was lumbar strain, with degenerative disc disease of the L4-L5 disc space and pars interarticularis defect bilaterally at L5-S1, with no evidence of spondylolisthesis and only minimal disc bulging at the L4-5 and L5-S1 on CT scan testing. 

The above evidence warrants no more than a 10 percent evaluation applying the rating criteria prior to September 26, 2003 under Diagnostic Code 5295 for lumbosacral strain, with characteristic pain on motion. A higher evaluation is not warranted given the clinical findings, as there is no subjective complaint or objective evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, or listing of whole spine.  The evidence of record prior to September 26, 2003 does not approximate the criteria for an evaluation of 20 percent under Diagnostic Code 5292 for moderate limitation of motion of the lumbar spine. Range of motion testing performed on VA examination of August 2002 does not approximate moderate limitation of lumbar spine motion, as no more than slight limitation of motion of the lumbar spine was demonstrated at that time. With no other evidence demonstrating greater impairment, an evaluation in excess of 10 percent, prior to the regulatory changes of September 26, 2003, is not warranted. 

By regulatory amendments, which became effective September 23, 2002 and September 26, 2003, substantive changes were made to the schedular criteria for evaluating the lumbosacral spine, set forth at 38 C.F.R. § 4.71a . See 67 Fed. Reg. 54345 - 54349 (Aug. 22, 2002) and 68 Fed. Reg. 51454 -51458 (August 27, 2003). VA must apply the revised rating criteria beginning on the effective date of such revisions, but not before, i.e., without retroactive application. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

For the period beginning September 26, 2003, the current criteria for rating injuries of the spine provides as follows (new criteria) for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243 (2011).  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.


Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 rating.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 rating.  Id.

Under note (1) to this provision, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 

Under note (2), for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Under note (3) of the foregoing, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that each range of motion measurement should be rounded to the nearest five degrees. 

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Private and VA treatment records dated from September 26, 2003 (the date of the regulatory revision), as well as the findings shown on VA examinations in December 2003 and January 2010, include clinical findings warranting no more than a 20 percent evaluation for the Veteran's low back disorder under Diagnostic Codes 5237 and 5243. 

Specifically, on VA examination in December 2003, forward flexion was to 50 degrees, extension to 25 degrees, with right lateral bending to 30 degrees and left lateral bending to 15 degrees. There were no neurologic findings on repeated private and VA evaluations, no muscle spasms, no ankylosis and no radiculopathy. The examiner specifically noted that there was no additional loss of motion after repetitive movement and the Veteran had not been prescribed bed rest within the prior year.

At a February 2008 social and industrial survey, the Veteran complained of chronic low back pain that increased upon exertion.  The Veteran stated that due to his back disorder, he is unable ride horses, which was one of his former hobbies.  He also stated that his back disorder affects his relationship with his wife, his ability to work and his ability to participate in leisure activities.   

The Veteran underwent a VA examination in January 2010.  The Veteran complained of chronic, dull, achy pain that flares up approximately once a week.  Flare-ups are brought upon by change of weather, standing longer than 20 to 30 minutes, bending and twisting at the waist, lifting over 20-25 pounds, using lawn maintenance equipment, and sleeping in certain positions.  The Veteran also reported intermittent radicular symptoms down his legs.  The Veteran uses a back brace once or twice a month when experiencing pain.  He denied bowel or bladder dysfunction.  

Regarding his job, the Veteran advised that he was currently employed as an electrician and missed two days of work the previous September and left two hours early during the previous October due to his back disorder.  He had not been prescribed any bed rest by his physicians.  

A physical examination revealed tenderness of the lower thoracic spine, but no spasms, deformity, redness, warmth, edema, crepitus, muscle atrophy, or fasciculatuons.  After repetitive movement, range of motion was flexion to 50 degrees, extension to 30 degrees, and bilateral rotation to 45 degrees.  He had pain with all movement and forward flexion was limited by pain.  

A lumbar spine x-ray dated in January 2006 showed spondylosis without spondylolisthesis L5, now disc disease L4-L5.  A January 2010 x-ray showed bilateral spondylolysis at L5 with first degree spondylolisthesis of L5 on S1.  There was also disc space narrowing at L4-5 and L5-S1 levels.  The examiner diagnosed lumbar strain with degenerative disc disease at L4-5and L5-S1 and spondylolysis with subjective complaint of radiculopathy with one objective neurological findings of positive straight leg test right limb only.     

The Veteran is not shown to have any muscle spasm or degenerative arthritis of the lumbar spine. Range of motion testing did not exceed the criteria for a 20 percent evaluation under all applicable Diagnostic Codes. 

With respect to the Veteran's orthopedic manifestations, the medical records do not show flexion to less than 30 degrees or unfavorable ankylosis as requiring by the Schedule for a rating in excess of 20 percent.  At the January 2010 VA examination, the Veteran had flexion to a minimum of 50 degrees.  Therefore, a rating in excess of 20 percent is not warranted based on the Veteran's orthopedic manifestations of his lumbar spine disorder. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011). 

In addition to the above schedular criteria, the Board also finds that a disability rating in excess of 20 percent is not warranted based on functional loss due to pain, weakness, fatigability, or incoordination of the lumbar spine. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.  The VA examiner considered limitation of motion due to pain and the 20 percent rating reflects that consideration.  

Of particular note with regard to the Veteran's allegations before the Court as to considerations under DeLuca, the January 2010 VA examination report findings are similar to those earlier examinations with respect to functional loss due to back pain. Although he had been advised in June 2002 to avoid weight lifting, repetitive bending, stooping, "tilting" or "jerky movements" by a VA examiner, and the Veteran's report of this advisement was repeated in the August 2002 VA examination, in December 2002, the Veteran requested a VA examiner issue him permission to return to work. The Veteran then reported that his orthopedic disorder was "much improved." The VA medical care provider noted that the Veteran's spine was normal in curvature; his flexion was "normal," and there was no significant abnormality noted. 

Similarly as to functional loss, although the Veteran had obtained a May 2003 medical form from Barnes Gulf Coast Medical Clinic indicating that he was unable to work, presumably due to orthopedic symptoms, in December 2003 his back motion was as noted above, and there were noted no additional restrictions on movement. 




However, the January 2010 VA examination report shows that the Veteran experiences mild sciatica in his right lower extremity.  Therefore, with resolution of the doubt in favor of the Veteran, the Veteran's right lower extremity neurological symptoms should be assigned a 10 percent rating under 38 C.F.R. § 4.124a , Diagnostic Code 8520 (2011); 38 C.F.R. § 4.71a , Diagnostic Code 5237 (Note 1) (2011). 

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  With due respect to the claimant who apparently believes his own report, while the Board finds the Veteran competent to testify as to his symptoms, he is not credible as to the severity of these symptoms as noted in repeated objective clinical testing. He plainly has a personal interest in the outcome of the proceeding. See Pond v. West, 12 Vet. App. 341 (1999); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (stating that and that VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of her testimony). 

Moreover, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied.  

The Veteran's low back disorder does not meet the criteria for a disability rating in excess of 20 percent under applicable rating criteria. 

The Board has carefully considered the Veteran's contention relative to what his former counsel termed as an "effective date" issue. However, as is noted above, the evidence supports the current staged ratings under the law as applicable for the time periods indicated and the Veteran's back disorder does not approximate a severity warranting any increased ratings. 

Because the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b). However, a separate rating of 10 percent is warranted for the Veteran's mild right lower extremity radiculopathy that is related to his lumbar spine disorder.  38 C.F.R. § 4.124a, DC 8520 (2011); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (Note 1) (2011).

Psoriasis

The Veteran's service-connected psoriasis was evaluated as 50 percent disabling under Diagnostic Code 7816 - the maximum evaluation assignable prior to August 30, 2002.  Effective August 30, 2002, however, a revised regulation was promulgated concerning rating for skin disorders and Diagnostic Code 7816.  See 67 Fed. Reg. 49590 -49599 (July 31, 2002). While the Veteran's skin disorder was evaluated as 60 percent disabling (the revised maximum schedular rating), the changed regulation may not be applied prior to the effective date.  See 38 U.S.C.A. § 5110(g) (West 2002). 

Psoriasis is listed under 38 C.F.R. § 4.118, Diagnostic Code 7816.  Under the criteria as in effect prior to August 30, 2002, unless otherwise provided, the Board is to rate Diagnostic Codes 7807 through 7819 as eczema, depending upon the location, extent, and repugnance or otherwise disabling character or of manifestations. Under Diagnostic Code 7806, eczema is rated 10 percent disabling with exfoliation, exudation or itching which involves an exposed surface or an extensive area. A 30 percent rating is warranted for eczema with constant exudation or itching, extensive lesions, or marked disfigurement. A 50 percent rating requires ulcerations or extensive exfoliation or crusting, and systemic or nervous manifestations, or the condition is exceptionally repugnant. There was no provision for an evaluation in excess of 50 percent under Diagnostic Code 7816, or any other applicable code provision. 




Private and VA treatment records, dated prior to August 30, 2002, show that the treatment of the Veteran's skin disorder was limited to topical creams, with little, if any, complaints or out-patient treatment. See VA treatment record of March 2001. The Veteran's psoriasis was shown to include extensive exfoliation or crusting.  

Given the maximum 50 percent evaluation under the applicable criteria, a rating in excess of 50 percent is not available for the Veteran's psoriasis prior to August 30, 2002.   Therefore, the Veteran's claim is denied.

Extraschedular rating

In the Joint Motion, the parties agreed that the Board did not directly address the whether any higher disability evaluation was assignable on an extraschedular basis. The Court found that because the Veteran had alleged that a pronounced effect upon employability existed due to service-connected disability, this contention effectively raised an issue of entitlement to an extraschedular schedular rating in association with claimed increased ratings for lumbar strain with degenerative disc disease at L4-5, and psoriasis. The Board remanded this case in June 2009 and November 2010 to ensure comprehensive consideration of the potential entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected disabilities under review.

Under 38 C.F.R. § 3.321(b)(1) an extraschedular evaluation, i.e., an evaluation outside the provisions of the VA rating schedule, may be warranted where a service-connected disability has caused marked interference with employment, meaning above and beyond that contemplated by the current schedular rating. An extraschedular evaluation also contemplates where a disorder has necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. If these criteria appear to be met, the next procedural action consists of the referral of the case to VA's Director, Compensation and Pension Service to confirm the basis of entitlement to an extraschedular evaluation.

The Board has considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability levels and symptomatology are adequately described by the rating criteria.  His psoriasis is described as dry, scaly lesions over the extremities, chest, and back, covering approximately 50 percent of his body.  The 50 percent rating criteria, in effect prior to August 30, 2002, contemplates a skin disorder with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  The 60 percent rating currently in effect is the maximum schedular evaluation and clearly contemplates the Veteran's skin disorder. As to both evaluations under the time periods indicated, the evidence does not show and the Veteran does not argue that his skin disorder presents an exceptional disability picture beyond the maximum evaluations and the Board finds that the rating criteria adequately reflect the nature of the Veteran's skin disorder.

      (CONTINUED ON NEXT PAGE)
      
      
      
      


ORDER

An evaluation in excess of 10 percent for lumbar strain with degenerative disc disease at L4-5, prior to September 26, 2003, is denied. 

An evaluation in excess of 20 percent for lumbar strain, with degenerative disc disease at L4-5, from September 26, 2003, is denied. 

A separate rating of 10 percent is granted for mild incomplete paralysis of the right lower extremity.

An evaluation in excess of 50 percent for psoriasis, prior to August 30, 2002, is denied.

An evaluation in excess  60 percent for psoriasis, beginning August 30, 2002, is denied.


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


